DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    LEILA SURPRISE, HERBY SURPRISE and DENISE SURPRISE,
                         Appellants,

                                     v.

               CITIZENS PROPERTY INSURANCE CORP.,
                             Appellee.

                               No. 4D19-506

                               [May 14, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE14-015184.

   Melissa A. Giasi of Giasi Law, P.A., Tampa, for appellants.

    Jessica C. Conner of Dean, Ringer, Morgan & Lawton, P.A., Orlando,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.